NO. 12-03-00355-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
PAUL LADRO WILSON,                                  §                 APPEAL FROM THE 114TH
APPELLANT
 
V.                                                                         §                 JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §                 SMITH COUNTY, TEXAS
                                                                                                                                                            
MEMORANDUM OPINION
PER CURIAM

            Appellant Paul Ladro Wilson was convicted of possession of a controlled substance and was
sentenced to twenty years of imprisonment.


  Appellant’s counsel has filed an Anders


 brief, stating
that the record does not present any meritorious points for appeal, and Appellant has not filed a brief
pro se.  We affirm. 
 
Analysis Pursuant to Anders v. California
            Appellant’s counsel filed a brief in compliance with Anders and Gainous v. State, 436
S.W.2d 137, 138 (Tex. Crim. App. 1969), stating that she has diligently reviewed the appellate
record and is of the opinion that the record reflects no reversible error and that there is no error upon
which an appeal can be predicated.  She further relates that she is well acquainted with the facts in
this case.  In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex.
Crim. App. 1978), Appellant’s brief presents a chronological summation of the procedural history
of the case and further states that Appellant’s counsel is unable to raise any arguable issues for
appeal.  We have likewise reviewed the record for reversible error and have found none.
            As required by Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw.  We carried the motion for consideration with the merits
of the appeal.  Having done so and finding no reversible error, Appellant’s counsel’s motion for
leave to withdraw is granted and the trial court’s judgment is affirmed.

Opinion delivered November 30, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

























(DO NOT PUBLISH)